OPINION
By ROSS, J.
This is an appeal on questions of law from a judgment of the Court of Common Pleas of Hamilton County, reversing judgment of the Municipal Court of Cincinnati, and entering judgment for the defendant.
The defendant was convicted in the latter court under a charge of reckless driving.
The evidence showed that the defendant was driving a heavy automobile about 2:00 A. M., on the 22nd of October, 1940, along Westwood Avenue in the City of Cincinnati, that there were two other persons on the driver’s seat with him, that according to his statement, he saw a man crossing the street, lost control of the car, which left marks on the street, described by the city as skid marks and by the defendant as “weight” marks, some one hundred and fifty feet in length, that the automobile turned over on its side, slid along the curb for forty-five feet, collided with an iron pole with such force as to cause the pole to enter far into the automobile, killed one of the passengers in the car and injured others. All of the physical effects of force are shown by photographs introduced in evidence.
The defendant made a motion at the close of the city’s case for an instructed verdict. This motion was not renewed at the close of all the evidence, so that any defect that existed in the city’s case in chief may be ignored, if all the evidence indicated the defendant was guilty of the charge beyond any. reasonable doubt. We so find, and conclude that the Court of Common Pleas in reversing the judgment of the. Municipal Court and entering judgment for the defendant committed error prejudicial to appellant. The judgment of the Court of Common Pleas is reversed,, and that of the Municipal Court; of Cincinnati is ...affirmed.
MATTHEWS,. PJ. and HAMILTON, J., concur.